FILED
                             NOT FOR PUBLICATION                             MAY 22 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


PEDRO GASPAR-JUAN,                               No. 11-71985

               Petitioner,                       Agency No. A098-212-097

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      On March 25, 2015, the court granted the respondent’s unopposed motion to

stay proceedings. On April 13, 2015, the respondent informed the court that Pedro

Gaspar-Juan is not a candidate for prosecutorial discretion, and requested that this

case move forward. The stay of proceedings is hereby lifted.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gaspar-Juan, a native and citizen of Guatemala, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, applying the standards governing adverse

credibility determinations created by the REAL ID Act. Shrestha v. Holder, 590
F.3d 1034, 1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistencies in the record regarding whether gang members

physically harmed Gaspar-Juan. See id. at 1048 (adverse credibility determination

was reasonable under the REAL ID Act’s totality of the circumstances standard);

see also Pal v. INS, 204 F.3d 935, 939-40 (inconsistency between testimony and

application regarding injuries petitioner received went to heart of claim). The

agency reasonably rejected Gaspar-Juan’s explanations for the inconsistencies. See

Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007). In the absence of

credible testimony, Gaspar-Juan’s asylum and withholding of removal claims fail.

See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Gaspar-Juan does not challenge the BIA’s determination that he

                                          2                                   11-71985
waived appeal of the IJ’s denial of CAT relief. See Martinez-Serrano v. INS, 94
F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a

party’s opening brief are waived). Thus, we deny the petition as to his CAT claim.

      PETITION FOR REVIEW DENIED.




                                         3                                   11-71985